Case 5:20-cr-00061-H-BQ Document 23 Filed 09/02/20                     Page 1 of 1 PageID 46

                         IN THE LINITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVTSION

L'NITED STATES OF AMERICA
                                                             NO. 5:20-CR-061-H

 EMMANL]E,L QUINONES

                                                         F             F
                        CB

          IntheeventtheDefendantdecidesatanytimebeforetrialtoenterapleaofguilty,
                            Judge is authorized, in accordance
                                                               with united states v' Dees'
 the United states Magistrate
                                                                     to con<luct the proceedings
 125 F'3d 261 (5th    Cir, L997),with the consent of the Defendant,
                      11, F.R.Cr.P. incident to the making
                                                           of the plea' If' after conducting such
 required by Rule
                                                      that the plea of guilty be accepted' a
 proceedings, the Magistrate Judge recommencls
                                                                                        The
 presentence investigatiorr ati,J report
                                         will be ordered pursuant to Rule 32' F'R'Cr'P'

 assignedUnitedStatesDistrictJudgewillthenactontheMagistrateJudge,sReportand
                                                                                   schedule a
                                     guilty is accepted, will adjudicate guilt and
 Recommendation and if the plea of
                                                                                 or reject any
 sentencing heari*g at which tho
                                 District Judge will decide whether to accept
                                                                                          may
 associated plea agreement and   will determine and impose sentence' The Defendant
                                                     recommendation     within fourteen (14) days
 fire   writte' objections to the Magistrate Judge,s
                         rccommendation pursuant to 28 U'S'C' S
                                                                 636(bxlxB)'
  lrom the date of the

                                              CONSENT

         Iherebydeclaremyintentiontoenterapleaofguiltyintheabovecaseandlrequest
                                                                     the proceedings requi'ed by
                                                Juig"
  and consent to the Uni,.a"S,*t", fvf"girirui.         "orlo.iirg
                                                              undcistand that if mv plea of guilty
  Rure r1, F.R.cr.p. in"ia.rt to trre r""kir;;;;;;;lea.I                             to accept or
                                           int' Oitttitt Jutlge will decide whether
  is then accepted fy it e District Judge,                                              guilt and
             plea agrecmcnt   I may   hav" with thc united st"tts antl rvill adjudicate
  rejcct any
  imposc scntence.
                                                      given to me on this datc'
           I   acknowledge receipt of this tlocument'


  Date


                                                               GUNTER
   I,IMMAN            QUrNO
                                                        Defendant's AttorneY
   f)cfendant
